 



Exhibit 10(i)

(TRW LOGO) [l96666al96666l01.gif]

2002-2004 STRATEGIC INCENTIVE PROGRAM GRANT

Terms and Conditions

--------------------------------------------------------------------------------

1.     The Grant
This Grant sets forth the terms and conditions under which you will receive
performance units in the event that certain financial goals are achieved with
respect to the calendar years 2002 through 2004 (the “Performance Period”).

2.     Performance Criteria
The definition of the goals, for purposes of this Grant, is set forth in
Exhibit A. The criteria for including items in or excluding items from the
calculations set forth in Exhibit A shall be at the complete discretion of the
Compensation Committee of the TRW Directors (the “Committee”).

A goal scoring sheet for the three years in the Performance Period and weighted
award levels related to each of the financial goals is attached as Exhibit B.

3.     Payment
Promptly following the availability of financial information at the end of the
Performance Period, the number of performance units to be paid out will be
determined by multiplying the Grant by the payout percent generated by the goal
scoring sheet. Each performance unit will be converted into cash using the
average of the high and the low sale price averages of a share of TRW Common
Stock (“TRW Common”) on the New York Stock Exchange Composite Transactions
Listing, as reported by the New York Stock Exchange (the “Average TRW High and
Low”) for each day on which such shares are traded on the New York Stock
Exchange during the months of December 2004 and January 2005. This amount will
be paid to you in the currency in which you receive your compensation.

4.     Taxes
Upon any payment pursuant to this Grant, TRW will deduct any withholding or
other taxes due.

5.     Transferability
This Grant is not transferable other than by will or the laws of descent and
distribution.

6.     Death
If your termination of employment occurs as a result of your death during the
second or third year of the Performance Period, your estate or those so
designated by will or the laws of descent and distribution will be entitled to
receive a prorated payment reflecting the number of full months of service that
you were employed during the Performance Period. The value of such payment will
be based on target performance and each unit will be converted to cash using the
Average TRW High and Low for each day on which such shares are traded on the New
York Stock Exchange during the two full calendar months preceding the date of
your death.

7.     Disability
If your termination of employment occurs in the second or third year of the
Performance Period due to disability for a period of more than twelve months (as
determined in accordance with the TRW U.S. Long-Term Disability Plan), you will
be entitled to receive a prorated payment reflecting the number of full months
of service during the Performance Period before the commencement of your
disability. The value of such payment will be based on target performance and
each unit will be converted to cash using the Average TRW High and Low for each
day on which such shares are traded on the New York Stock Exchange during the
two full calendar months preceding the date of the commencement of your
disability.

8.     Termination of Employment
This Grant shall terminate on the date of your termination of employment and you
shall not be entitled to any additional payments hereunder. However, if your
employment is terminated as a result of retirement during the second or third
year of the Performance Period, you may be eligible to receive a prorated
payment reflecting the number of full months of service during the Performance
Period before your retirement, at the sole discretion of the Committee. Such
payment, if approved, will be made in February 2005.

 



--------------------------------------------------------------------------------



 



9.     Adjustments
The Committee shall make such adjustments in the number and kind of performance
units, including the right to receive any payouts, as it may determine are
equitably required to prevent dilution or enlargement of your rights that would
otherwise result from any stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of TRW, merger,
consolidation, reorganization, partial or complete liquidation or other
corporate transaction or event having an effect similar to any of the foregoing.

10.     Change in Control
The Performance Period as referred to in this Grant will end immediately upon a
change in control of TRW Inc. For purposes of this Grant, a change in control is
defined in resolutions adopted by the Compensation Committee of the Directors of
TRW on February 28, 2002, which, in summary, provide that a change in control is
a change occurring (a) by virtue of certain mergers or consolidations or sale or
transfer of assets by TRW to another corporation or (b) by virtue of the
Directors of the Corporation as of February 28, 2002 and their approved
successors (other than a successor whose initial assumption of office is in
connection with an actual or threatened election contest) ceasing to constitute
a majority of the Directors of TRW or (c) through the acquisition of shares
representing 20% or more of the voting power of TRW or (d) through any other
change in control reported in any filing with the Securities and Exchange
Commission; provided, however, that no change in control is deemed to have
occurred by the acquisition of shares, or any report of such acquisition, by
TRW, a subsidiary of TRW or a TRW-sponsored employee benefit plan. The language
of the resolutions controls over this summary language.

If a Change in Control occurs prior to the end of the Performance Period, you
will be entitled to receive a payment for the full Performance Period, assuming
maximum performance on all goals. The number of units payable, determined in
accordance with the preceding sentence, will be issued to you promptly following
the Change in Control and will be valued using the Average TRW High and Low for
each day on which such shares are traded on the New York Stock Exchange for the
30 days ending two days prior to Closing Date (as such term is defined in the
Agreement and Plan of Merger dated as of June 30, 2002 by and among TRW Inc.,
Northrop Grumman Corporation and Richmond Acquisition Corp., as such agreement
may be amended from time to time).

11.     Amendments
In addition to the authority to make adjustments as provided in Section 9, the
Committee shall have the authority, until such time as a Change in Control as
defined in Section 10 occurs, to amend this Grant. Notwithstanding the
foregoing, if you transfer positions or change responsibilities within TRW and
are no longer eligible to participate in this Program, your Grant will
automatically terminate and, if such transfer or change in responsibilities
occurs during the second or third year of the Performance Period, you may be
entitled to receive a prorated payout, at the sole discretion of the Committee,
based on the number of full months that your Grant was in effect. The CEO or the
Committee, as the case may be, also reserves the right to withhold payment under
this Grant due to individual performance.

12.     Miscellaneous
This Grant shall not be construed as giving you any right to continue in the
employ of TRW. Subject to the requirements and limitations in Sections 10 and 11
above, the Committee has authority to interpret and construe any provision of
this Grant and any such interpretation and construction shall be binding and
conclusive. Except as provided in Sections 6, 7 and 10 above, no rights
hereunder shall accrue to you with respect to the Performance Period until such
period is completed and the goals performance for such period has been approved
as provided in Section 3 above.

This Grant is an extraordinary item of compensation outside the scope of your
employment contract, if any. As such, this Grant is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-term service awards, social
insurance contributions (except where local law specifically provides
otherwise), pension or retirement benefits, or similar payments.

13.     Entire Agreement
This Grant sets forth the entire understanding between you and TRW with respect
to the subject matter hereof and supersedes all prior agreements and
understandings, whether oral or written, relating hereto.

 

 